 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
 7   Attorney for James McMillan

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-080-APG-CWH
12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Seventh Request)
14   JAMES MCMILLAN,
15                 Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and John Patrick Burns, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Brian Pugh, Assistant Federal Public Defender, counsel for James McMillan, that the
21   Sentencing Hearing currently scheduled on Tuesday, April 30, 2019 at the hour of 10:00 a.m.,
22   be vacated and continued to a date and time convenient to the Court, but no sooner than thirty
23   (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.     Counsel for the defense requests additional time in order to conduct
26   investigation and prepare the sentencing memorandum.
 1        2.     The defendant is not in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the seventh request for a continuance of the sentencing hearing.
 4        DATED this 9th day of April, 2019.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8     /s/ Brian Pugh                                /s/ John Patrick Burns
     By_____________________________               By_____________________________
 9   BRIAN PUGH                                    JOHN PATRICK BURNS
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00080-APG-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JAMES MCMILLAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                      June 13, 2019
     Tuesday, April 30, 2019 at 10:00 a.m. be vacated and continued to ________________ at the

12            10 30 __.m.
     hour of ___:___ a    in Courtroom 6C.

13          DATED this10th
                       ___ day of April, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
